DETAILED ACTION
The present Office action is in response to the amendments filed on 14 FEBRUARY 2022 and the most recent Information Disclosure Statement filed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 01/19/2022 and 04/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statements are being considered by the Examiner.

Response to Amendment
Claims 1, 4, 8, 11, 12, 21, 23, 26, 28, 31 and 32 have been amended. No claims have been added or cancelled. Claims 1-8, 11-13, 21, 23, 26, 28, 31, and 32 are pending and herein examined. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 in view of the 35 U.S.C. § 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Concerning the prior-art rejection of claim 1, previously rejected under 35 U.S.C. § 103 as being unpatentable over US Patent #9,600,069 to Publicover et al in view US Patent #9,195,890 to Bergen, US Patent Document #2005/0024586 to Teiwes et al, and the document tilted,  “The Essential Tilt-Shift Lens Guide – Topaz Labs Blog,”, Applicant alleges:
“The references, whether considered alone or in combination, fail to teach or suggest wherein the plurality of imaging devices are configured to be used as a wide-angle lens. For example, the Office Action notes that Publicover describes the use of multiple cameras used to image an iris on-axis over a wider range of viewing angles. Office Action, 12 (citing Publicover, col. 17, ll. 17-35). Publicover, however, fails to disclose that single imaging device includes a plurality of imager bodies, and that the plurality of imager bodies can act as a wide angle lens.” (Remarks, p. 3.)

The Examiner respectfully disagrees. In Publicover, the plurality of cameras 125 in FIG. 5 collectively are the “single imaging device” where plurality of imager bodies represents each individual camera 125. The cameras being displaced, along with the disclosure of Publicover col. 17, ll. 17-35, renders the configuration equivalent to the wide-angle limitation as claimed.
A distinction from the prior-art of record previously presented to reject claim 1 is that Publicover does not appear to expressly disclose a single lens for multiple camera bodies. Furthermore, Teiwes in FIG. 17 provides a lens for the imaging device and then in FIG. 19 appears to show a single path of light for input into an imaging device with multiple camera bodies. However, the disclosure does not make clear the lens configuration of whether or not it is shared between the multiple camera bodies. To meet the limitation, prior-art U.S. 2015/0055821 A1 (hereinafter “Fotland”) is incorporated to show that a single camera can be substituted with multiple cameras using a single wide-angle optical lens for capturing wide range of angles. See Fotland, ¶ [0014].
Concerning the 35 U.S.C. § 112 rejection of claims 1 and 11, Applicant alleges:
“Paragraph [0029] describes the imaging device can include a plurality of imager bodies, and how a skilled artisan could potentially construct such an imaging device. According, Applicant respectfully submits the specification supports how the imager body would be configured at least because it specifically states how the imaging device including multiple imager bodies would be produced.” (Remarks, p. 2.)
The Examiner recognizes that ¶ [0029] of the originally filed disclosure provides for multiple cameras; however, the question arises in how the multiple cameras are implemented in consideration with the rest of the system. For instance, it is unclear how the lens would be implemented for focusing on each of the cameras. Would a single wide-angle lens orientated with the longitudinal direction of the camera bodies be utilized or would each camera body be functioning with their own lens. Applicant throughout prosecution appears to be switching between these two potential embodiments, based on said paragraph that is devoid of how the lens is implemented to accommodate multiple camera bodies. The claims prior to the current amendments embody each camera having its own lens and the current amendments now present a single lens used for each camera body. In either embodiment, the claims are narrower than the disclosure of ¶ [0029].

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 11-13, 21, 23, 26, 28, 31, and 32 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 11, the claims require “a plurality of imager bodies coupled to the lens.” That is to say, the plurality of imager bodies share a single lens that is simultaneously focusing on all the imager bodies. Applicant states support for this limitation is found in ¶ [0029]. See Remarks, pp. 2-3. The Examiner acknowledges that support for a plurality of imager bodies is disclosed in said paragraph; however, the configuration of the lens with the plurality of imager bodies is not. For instance, said paragraph does not distinguish between having a single wide-area lens covering the longitudinal area of the imager bodies or if each imager body implements its own lens. Applicant’s first embodiment of said paragraph is that each imager body has its own lens and is now shifting their understanding of the paragraph, without additional evidence, that a single lens is focusing over the array of cameras.

Current State of the Technology
The notoriously well-known Scheimpflug rule/principle and its conventional application:


A) As described in the instant specification:
“The off-axis imagers described herein may include a lens configured with a tilt (tilt angle) ranging from between about 2.0 to about 8.5 degrees (lens angle relative to the imager plane). For example, on a frame of the kind found on typical eyeglasses, the amount of lens tilt (lens angle relative to the imager plane) may be about 2.0 degrees, about 2.5 degrees, about 3.0 degrees, about 3.5 degrees, about 4.0 degrees, about 4.5 degrees, about 5.0 degrees, about 5.5 degrees, about 6.0 degrees, about 6.5 degrees, about 7.0 degrees, about 8.0 degrees, or about 8.5 degrees. It is understood that the degree of tilt may be smaller or larger depending on other values used when applying the Scheimpflug rule, which is a known geometric rule that describes the orientation of the plane of focus of an optical system when the lens plane is not parallel to the image plane. In general, the off-axis imagers include a lens with a fixed degree of tilt; however, in some instances the off-axis imager may have a lens configured with an adjustable tilt” (emphasis added) [@ paragraph 0025 of corresponding PG Pub 2016/0342835] 



B) US Patent Document #2011/0058712 to Sanchez Ramos:

“The Scheimpflug principle is a geometric rule that describes the orientation of the plane of focus of an optic system when the lens plane is not parallel to the image plane” (emphasis added) [@ paragraph 0003]




C) US Patent #5,696,550 to Aoki et al:

“In order to determine the view angle dependent defects, firstly, a lens system is required which can focus over the entire plane of the LCD panel 110 when viewed obliquely. Two lens systems satisfy the above objective--a tilt lens system and a shift lens systems. 

(A)  Tilt Lens System 
A tilt lens system can be used as a lens system when focusing on the entire surface of the LCD panel inclined with respect to the CCD pixel plane. This lens system upsets the vertical relationship between the CCD plane and lens optical axis, and, as illustrated in FIG. 2(a), when the lens plane is tilted and the angle between the LCD panel plane and lens optical axis approaches a right angle, the entire LCD panel plane, which is not parallel to the CCD plane, can be focused. 

(B)  Shift Lens System 
As illustrated in FIG. 2(b), in a shift lens system, the CCD plane and LCD panel plane are fixed so as to make them parallel to each other. The distorted image of the LCD panel becomes the image viewed from the front by shifting a lens mirror cylinder toward the LCD panel. It should be noted that in this lens system, the entire LCD panel plane can be focused. 
The LCD image obtained by the tilt lens system and the shift lens system may be distorted. However, even if the image is distorted, the LCD image can be obtained by measuring each pixel of the LCD panel through a presampling process” [@ lines 40-67 of column 3]



D)  US Patent Document #2005/0024586 to Teiwes et al:

1) SEE: Figure 17;

2) The corresponding description:
“As shown in FIG. 17, best results for the tilted imaging devices (i.e. Imaging device R and L) are achieved, if the light sensing sensor 170 of the imaging device (i.e. CCD- or CMOS sensor) are tilted against the optical axis 171 of the used lens. This sensor tilt is adjusted in such a way that the focal depth 172 of the corresponding imaging device in the plane of the iris or cornea (plane perpendicular to visual axis of the eye in the normal position) is constant, resulting in equally focused acquired image of the eye. Furthermore this positioning allows a better transformation of position data obtained for landmarks in the three sensor coordinate systems” (emphasis added) [@ paragraph 0136]

The following showings are noted from US Patent #9,195.890 to Bergen:


A) Figures 1, 2, 4C, and 7; and 


B) The following teachings: 

“In some instances, iris images may be captured over a range of oblique viewing conditions, for example, where gaze deviation with nasal gaze angles ranges from 0 to 40 degrees, as shown in FIG. 3D. The tilt correction module 210 rectifies the images for this tilt and generates a tilt corrected image. According to one embodiment, a tilt-corrected image may be generated by estimating or determining the magnitude and direction/angle of tilt, and then applying a geometric transformation to the iris image to compensate for the oblique viewing angle. In the case where the iris is a flat disk, the simplest form of this transformation is a stretching of the image in the direction of the tilt to compensate for the foreshortening caused by the angle between the iris and the image plane. Such a non-isotropic stretching is mathematically represented as an affine transformation. A more accurate version of this geometric de-tilting replaces the affine transformation with a projective transformation which better represents the image representation of a pattern on a flat, tilted surface. 

The correction module 204 has several uses independent of the other components of the iris processor 100. For example, the correction module 204 may be used to detect a person's gaze, or to track a person's gaze continuously by capturing one or more frames of a person's eyes. The tilt correction module 210 may, for example, be used to continuously track a user's gaze on a mobile device and scroll a document, perform a swipe or the like. This tilt detection can be used, for example, independently of the matching processor 106 described in FIG. 1 to enable or disable the display of a mobile device” (emphasis added) [@ lines 64-67 of column 7; and lines 1-26 of column 8]


The following teachings from US Patent Document #2011/0058712 to Sanchez Ramos are noted:


“The different types of biometric person recognition systems are based on the physical characteristics of the user to be identified. Although the identification of users via biometric methods is possible using any unique and measurable characteristic of the individual, it has traditionally been based on six large groups: eye -iris, eye-retina, fingerprints, geometry of the hand, writing-signature and voice” (emphasis added) [@ paragraph 0003]


“The Scheimpflug principle is a geometric rule that describes the orientation of the plane of focus of an optic system when the lens plane is not parallel to the image plane” (emphasis added) [@ paragraph 0003]


“Because a single Scheimpflug photography provides great information regarding the anterior eye segment, the biometric constant, object of this invention (the irregularities of the map of the second ocular dioptric surface), can be combined with other ocular parameters like the corneal radiuses or the dioptric power. Similarly, it can be combined with any other biometric constant that is based on the iris or retina. This way, if the system requires it, with a single photograph that does not require contact with the eye nor pupil dilation, which is carried out in a few seconds and does not use hazardous radiations, several biometric constants can be determined that complement the irregularities of the second dioptric, thus increasing the precision of the method” (emphasis added) [@ paragraph 0025]


The examiner again notes the following:

A) As originally filed, the written description described/illustrated embodiments of invention in which the off-axis imager comprised:

1) A camera body [e.g., @ paragraph 0011 of corresponding PG Pub #2016/0342835];

2) A digital camera [e.g., @ paragraph 0011 of corresponding PG Pub #2016/0342835]; and

3) A lens configured to:

a) Tilt [e.g., @ paragraph 0025 of corresponding PG Pub #2016/0342835]; and 

b) Shift [e.g., @ paragraph 0026 of corresponding PG Pub #2016/0342835].


The examiner further notes the following:

A)  US Patent #6,072,529 to Mutze:

To have configured a camera to operate according to the well-known Scheimpflug rule/principle, i.e., to operate in a tilt-shift mode, Mutze evidences that it was known to have configured the image sensor of the camera to be adjustable so as to provide the required tilt and shift.

B)  The document titled, “The Essential Tilt-Shift Lens Guide – Topaz Labs Blog”: 

To have configured a camera to operate according to the well-known Scheimpflug rule/principle, i.e., to operate in a tilt-shift mode, the document titled “The Essential Tilt-Shift Lens Guide – Topaz Labs Blog”  evidences that it was known to have configured the lens of the camera to be adjustable so as to provide the required tilt and shift.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent #9,600,069 to Publicover et al in view US Patent #9,195,890 to Bergen, US Patent Document #2005/0024586 to Teiwes et al, the document tilted,  “The Essential Tilt-Shift Lens Guide – Topaz Labs Blog,” and US Patent Document #2015/0055821 A1 to Fotland. 

I. The showing of Publicover:

As is shown in Figures 1, 2, and 5, Publicover illustrated a system comprising:

A) An optical device, e.g., glasses/goggles, worn on the head of a user (e.g. the eyeglasses shown in Figure 5); and 

B) A plurality off-axis micro imaging device (e.g., the cameras @ 125) attached to the frame/rim of the optical device for capturing images of the iris used to identify the user who is wearing the device (e.g. FIG. 5 shows cameras 125 attached to the eyeglasses); 

-wherein, 

1) As described and illustrated in the Figures, the plurality off-axis cameras comprised: 

a) A camera housing;

b) An imager/sensor within the housing:  and 

c) A micro lens (e.g., @ 120) coupled thereto; 

wherein each off-axis camera does not intersect the iris axis at times (a first time) when the user is looking straight ahead [e.g., Note: Figures 1 and 4-6];   and 

2) As evidenced by the showings of Bergen [@ lines 64-67 of column 7; and lines 1-26 of column 8] and Teiwes [@ paragraph 0136], the iris was inherently represented by an iris plane. 

[Note: lines 55-64 of column 10; lines 19-67 of column 11; lines 1-10 of column 12; lines 1-17 of column 18; and lines 37-65 of column 35 of Publicover]

C) The plurality of imager bodies of the imaging device is configured to be used as a wide-angle lens (col. 17, ll. 17-35, “The use of multiple cameras 125 enhances the ability to image an iris on-axis over a wider range of viewing angles:” e.g., each camera provided its own lens and being spaced apart constitutes the “wide-angle lens.” Note: the imager bodies collectively being the imaging device).

II. Differences:

Claim 1 differs from the showing of Publicover only in that:

A) The off-axis imaging devices described in Publicover were not described as being configured to permit the lens shift relative to the camera body in a direction parallel to the imager plane.  

B) The plurality of imager bodies are coupled to the single lens. Note: Publicover describes micro-cameras having a lens, but not expressly disclosing they can share a single lens.


III. The showing of Teiwes and the document “The Essential Tilt-Shift Lens Guide – Topaz Labs Blog” & Obviousness:

As noted by applicant’s own disclosure [e.g., @ paragraph 25 of corresponding PG Pub #2016/0342835], the well-known Scheimpflug rule/principle was conventionally applied to off-axis cameras to allow proper focusing of the camera over the entire image plane.  Figure 17 of Teiwes evidences that it was well known to have applied said well-known Scheimpflug rule/principle to off-axis cameras to allow proper focusing of the camera over the entire image plane of an iris of an eye [@ paragraph 0136].  

Accordingly, it would have been obvious to one of ordinary skill in the art to have modified the off-axis cameras in the system disclosed by Publicover in accordance with the well-known Scheimpflug rule/principle so as to have permitted the entire iris image plane to be desirably focused on the sensor plane as evidenced as having been known and desirable via the teachings of Teiwes.  Further, when applying the well-known Scheimpflug rule/principle to the camera(s) in the  Publicover system, it would have been obvious to one of ordinary skill in the art to have made the lens of the cameras adjustable as illustrated and described in the publication tiled,  “The Essential Tilt-Shift Lens Guide – Topaz Labs Blog”
thereby advantageously/desirably allowing the system to be focus on the entire iris plane [e.g., where the Figure at the top left of page 1 of 24 in the document illustrates the lens being tilted while the Figure at the top left of page 1 of 24 illustrates the lens being shifted].

	IV. Differences
	
Claim 1 differs from the showing of Publication, Teiwes and the document “The Essential Tilt-Shift Lens Guide - Topaz Labs Blog” only in that:

A) The plurality of imager bodies are coupled to the single lens. Note: Publicover describes micro-cameras having a lens, but not expressly disclosing they can share a single lens.

	V. The showing of Fotland & Obviousness:

A) a plurality of imager bodies coupled to the [single] lens ([0014], “the camera 106 comprises a digital camera incorporating a CMOS image sensor. In other embodiments, a camera of a device can incorporate other types of image sensors (such as a charged couple device (CCD)) and/or can incorporate multiple cameras, including at least one wide-angle optical element, such as a fish eye lens, that enables the camera to capture images over a wide range of angles.” Note: at minimum only a single wide-angle lens is required for multiple cameras as an alternate embodiment of one camera, for capturing wide range images). 

Accordingly, it would have been obvious to one of ordinary skill in the art to have modified the off-axis cameras in the system disclosed by Publicover with Fotland so as to consolidate the lenses while still providing a wide angle view.  Further, when applying Fotland in the Publicover system with “The Essential Tilt-Shift Lens Guide - Topaz Labs Blog”, it would have been obvious to one of ordinary skill in the art to have used a single wide-angle lens with the plurality of cameras thereby advantageously/desirably simplifying the hardware by minimizing the number of lenses and being able to simultaneously track both eyes and increase the amount of information gathered with wide-angle views spanning up to 180 degrees (Fotland, paragraphs [0011] and [0014] and FIG. 1B).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent #9,600,069 to Publicover et al in view US Patent #9,195,890 to Bergen, US Patent Document #2005/0024586 to Teiwes et al, the document tilted,  “The Essential Tilt-Shift Lens Guide – Topaz Labs Blog,” and US Patent Document #2015/0055821 A1 to Fotland  for the same reasons that were set forth above with respect to claim 1.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent #9,600,069 to Publicover et al in view US Patent #9,195,890 to Bergen, US Patent Document #2005/0024586 to Teiwes et al, the document tilted,  “The Essential Tilt-Shift Lens Guide – Topaz Labs Blog,” and US Patent Document #2015/0055821 A1 to Fotland  for the same reasons that were set forth above with respect to claim 2.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent #9,600,069 to Publicover et al in view US Patent #9,195,890 to Bergen, US Patent Document #2005/0024586 to Teiwes et al, the document tilted,  “The Essential Tilt-Shift Lens Guide – Topaz Labs Blog,” and US Patent Document #2015/0055821 A1 to Fotland  for the same reasons that were set forth above with respect to claim 3.  Additionally:

e.g., Additionally Note: Figures 9A and 9B, and lines 27-55 in column 35 of Publicover.  


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent #9,600,069 to Publicover et al in view US Patent #9,195,890 to Bergen, US Patent Document #2005/0024586 to Teiwes et al, the document tilted,  “The Essential Tilt-Shift Lens Guide – Topaz Labs Blog,” and US Patent Document #2015/0055821 A1 to Fotland  for the same reasons that were set forth above with respect to claim 4.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent #9,600,069 to Publicover et al in view US Patent #9,195,890 to Bergen, US Patent Document #2005/0024586 to Teiwes et al, the document tilted,  “The Essential Tilt-Shift Lens Guide – Topaz Labs Blog,” and US Patent Document #2015/0055821 A1 to Fotland, for the same reasons that were set forth above with respect to claim 1, further in view of US Patent #9,579,060 to Lisy et al. 

A) It would have been obvious to one of ordinary skill in the art to have modified the system disclosed by Publicover in accordance with the showing of Teiwes, Bergen, publication tiled, “The Essential Tilt-Shift Lens Guide – Topaz Labs Blog,” and Fotland  for the reasons set forth above with respect to claim 1.

B) Claim 5 further recites that the optical device comprised an eyepiece.


C) Lisy describes a system which comprised:

1) Various forms of eyewear (“optical devices”), wherein: 

a) Lisy defined eyewear as including any of the following: 
“Eyewear includes any worn apparatus fitted to the head or face through which the eyes peer. Eyeglasses, sunglasses, goggles, monocles, pince-nez, and certain masks may be considered eyewear. Implements held up to the face for a short period in order to peer through them, such as traditional binoculars, telescopes, spyglasses, and the like are not considered eyewear for the purposes of this application” (emphasis added) [@ Lines 10-17 of column 11];
and
2) Various forms of sensors mounted to the eyewear (optical devices), wherein:

a) Lisy defined the mounted sensor as comprising a video camera for capturing images of the eye(s) of the person wearing the eyewear, to which the video camera/imager was mounted, wherein the so captured images of the eye were to be used in user (i.e., wearer) identity recognition: 
“Eye tracking sensors may be mounted on headgear (e.g., eyewear, the brims of hats, or in helmets) or may be placed on a separate device such as a display, smartphone or other portable electronic device, or on a dashboard or other vehicle or equipment control console. A basic eye tracking sensor may consist of only a single video camera which is able to determine, to within an acceptable degree of accuracy, where the eye(s) of a subject is/are looking, by, for example using an image matching algorithm or neural net algorithm to determine if eyes are pointed straight toward the camera or at some angle away from the camera. In certain applications it may be acceptable for such sensor to be only sensitive enough to make a binary determination (e.g., to determine only whether or not the subject has his or her eyes on the road, and thus to keep statistics of the amount of time the eyes are on the road and from such statistics make a determination of distracted or drowsy driving). More sophisticated versions of eye tracking sensors use two video cameras and an infrared light source and rely on a three-dimensional physiological model of the human eye. Infrared light from the IR source reflects off the pupil and cornea of the subject and is then captured by the two camera sensors. The collected images are processed to ascertain the position of the eye and the direction of the gaze with higher accuracy. Eye tracking can be used not only to collect data, but for data manipulation, user interface navigation, and control of the device(s) of the present invention, as well as for user identity recognition” (emphasis added) [@ Lines 59-67 of column 34 and lines 1-19 of column 35]
More specifically, in an analogous environment, Lisy evidenced that the optical device could alternatively have comprised a monocle, binocular, or telescope – as opposed to glasses – all of which implicitly comprised at least one eyepiece.  Accordingly, it would have been obvious to one of ordinary skill in the art to have implemented the optical device of the modified system of described in Publicover in the form of an eyepiece of a monocle or binocular – given that, as evidenced by Lisy, they were known/recognized alternatives for the glasses.



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent #9,600,069 to Publicover et al in view US Patent #9,195,890 to Bergen, US Patent Document #2005/0024586 to Teiwes et al, the document tilted,  “The Essential Tilt-Shift Lens Guide – Topaz Labs Blog,” and US Patent Document #2015/0055821 A1 to Fotland and US Patent #9,579,060 to Lisy et al, for the same reasons that were set forth above with respect to claim 5


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent #9,600,069 to Publicover et al in view US Patent #9,195,890 to Bergen, US Patent Document #2005/0024586 to Teiwes et al, the document tilted,  “The Essential Tilt-Shift Lens Guide – Topaz Labs Blog,” and US Patent Document #2015/0055821 A1 to Fotland and US Patent #9,579,060 to Lisy et al, for the same reasons that were set forth above with respect to claim 5


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent #9,600,069 to Publicover et al in view US Patent #9,195,890 to Bergen, US Patent Document #2005/0024586 to Teiwes et al, the document tilted,  “The Essential Tilt-Shift Lens Guide – Topaz Labs Blog,” and US Patent Document #2015/0055821 A1 to Fotland for the same reasons that were set forth above with respect to claim 1.  Additionally:

As noted above, the cameras in the modified system of Publicover are off-axis cameras that do not intersect/obscure the user’s FOV (the optical axis of the iris) at times when the user (the user’s eye) is looking straight ahead (i.e., the FOV).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent #9,600,069 to Publicover et al in view US Patent #9,195,890 to Bergen, US Patent Document #2005/0024586 to Teiwes et al, and the document tilted,  “The Essential Tilt-Shift Lens Guide – Topaz Labs Blog”  for the same reasons that were set forth above with respect to claim 1.  Additionally:

The camera body in the modified system of Publicover is mounted to frame/rim of the eyeglasses in a fixed manner.


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent #9,600,069 to Publicover et al in view US Patent #9,195,890 to Bergen, US Patent Document #2005/0024586 to Teiwes et al, the document tilted,  “The Essential Tilt-Shift Lens Guide – Topaz Labs Blog,” and US Patent Document #2015/0055821 A1 to Fotland for the same reasons that were set forth above with respect to claim 1.  Additionally:

The lens in the modified system of Publicover is adjusted relative the plane of the sensor and the plane of the iris of the eye.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent #9,600,069 to Publicover et al in view US Patent #9,195,890 to Bergen, US Patent Document #2005/0024586 to Teiwes et al, the document tilted,  “The Essential Tilt-Shift Lens Guide – Topaz Labs Blog,” and US Patent Document #2015/0055821 A1 to Fotland for the same reasons that were set forth above with respect to claim 1.  



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent #9,600,069 to Publicover et al in view US Patent #9,195,890 to Bergen, US Patent Document #2005/0024586 to Teiwes et al, the document tilted,  “The Essential Tilt-Shift Lens Guide – Topaz Labs Blog,” and US Patent Document #2015/0055821 A1 to Fotland for the same reasons that were set forth above with respect to claim 11.  Additionally:

The scanned/coded iris image information in the modified system of Publicover constitutes biometric information used to verify the identity of the user [e.g., Note: lines 35-47 of column 4; lines 5-15 of column 5; lines 31-37 of column 9; block 2930 of Figure 8; etc.].


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent #9,600,069 to Publicover et al in view US Patent #9,195,890 to Bergen, US Patent Document #2005/0024586 to Teiwes et al, the document tilted,  “The Essential Tilt-Shift Lens Guide – Topaz Labs Blog,” and US Patent Document #2015/0055821 A1 to Fotland  for the same reasons that were set forth above with respect to claim 12.  



Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent #9,600,069 to Publicover et al in view US Patent #9,195,890 to Bergen, US Patent Document #2005/0024586 to Teiwes et al, the document tilted,  “The Essential Tilt-Shift Lens Guide – Topaz Labs Blog,” and US Patent Document #2015/0055821 A1 to Fotland for the same reasons that were set forth above with respect to claim 11.   Additionally: 

As noted above, the cameras in the modified system of Publicover are off-axis cameras that do not intersect/obscure the user’s FOV (the optical axis of the iris) at times when the user (the user’s eye) is looking straight ahead (i.e., the FOV).



Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent #9,600,069 to Publicover et al in view US Patent #9,195,890 to Bergen, US Patent Document #2005/0024586 to Teiwes et al, the document tilted,  “The Essential Tilt-Shift Lens Guide – Topaz Labs Blog,” and US Patent Document #2015/0055821 A1 to Fotland for the same reasons that were set forth above with respect to claim 11.   Additionally: 

The camera body in the modified system of Publicover is mounted to frame/rim of the eyeglasses in a fixed manner.



Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent #9,600,069 to Publicover et al in view US Patent #9,195,890 to Bergen, US Patent Document #2005/0024586 to Teiwes et al, the document tilted,  “The Essential Tilt-Shift Lens Guide – Topaz Labs Blog,” and US Patent Document #2015/0055821 A1 to Fotland for the same reasons that were set forth above with respect to claim 11.   Additionally: 

The lens in the modified system of Publicover is adjusted relative the plane of the sensor and the plane of the iris of the eye.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481